Exhibit 10.2
 
ASSIGNMENT AGREEMENT
 
THIS ASSIGNMENT AGREEMENT (the “Agreement”) is made effective as of the 29th day
of April, 2014, by and among Group 10 Holdings LLC (the “Assignor”); Magna
Group, LLC (the “Assignee”) and CODESMART HOLDINGS, INC. (the “Company”).
 
WHEREAS, Assignee wish to assume, all of the Assignors’ right, title, and
interest in and to that Convertible Debenture, dated as of August 27, 2013 made
by the Company in the original principal amount of $150,000 in favor of Assignor
(the “Note”) ; and
 
WHEREAS, the Assignor desires to assign to the Assignee all of the Assignors’
right, title, and interest in and to the Note, based on the terms and conditions
set out herein.
 
WHEREAS, after the funding of this Agreement the Assignee and the Company will
enter into a restated convertible promissory note attached as Exhibit A to this
Agreement, which the Assignor will not be a party to and will have no
involvement in.
 
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each of the parties hereto, the parties hereto agree as follows:
 
 
1.
Assignment. Subject to and in accordance with the terms and conditions set forth
in this Agreement, the Assignor hereby grants, sells, assigns, and conveys to
the Assignee, without recourse, all of the Assignor’s right, title and interest
in and to the Note. Within two (2) business days of receipt of the consideration
(as set forth below), Assignor shall mail to the Company, at the address
provided to it by the Company the original Note. Upon receipt of the original
Note, the Company shall issue a new note in substantially the form of Exhibit A
(the “Assigned Note”) to the Assignee.

 
 
2.
Consideration. In consideration for the assignment of the Note, Assignee shall
pay to the Assignor within approximately 24 hours from receipt of the Assigned
Note from the Company and as further defined in Section 14 and 15 hereunder, in
lawful money of the United States of America, to the account provided by the
Assignor in a Memorandum to Magna Group, LLC.

 
 
 

--------------------------------------------------------------------------------

 



 
 
3.
Representations of Assignor. Assignor hereby represents and covenants to
Assignee that:
 
  a.       Assignor has all requisite authority to execute and deliver this
Agreement and any other document contemplated by this Agreement and to perform
its obligations hereunder and to consummate the transactions contemplated
hereby;

 
 
b.
The outstanding principal amount of the Note, as of April 29, 2014 is $150,000
and the accrued and unpaid interest is $78,750.41.

 
 
c.
Assignor’s interest in and to the Note are free and clear of all liens,
encumbrances, obligations or defects which are of record prior to the date of
this Agreement.

 
 
d.
Assignor is an "accredited investor" within the meaning of Regulation D, Rule
501(a), promulgated by the Securities and Exchange Commission under the
Securities Act.

 
 
e.
Neither Assignor nor any of its officers and directors are now, or have been in
the last 90-days, officers or directors of the Company, or beneficial holders of
10% or more of its stock

 
 
4.
Representations of Assignee. The Assignee hereby represents and covenant,
individually, to the Company that:

 
 
a.
Assignee has all requisite power and authority to execute and deliver this
Agreement and any other document contemplated by this Agreement to be signed by
the Assignee and to perform its obligations hereunder and to consummate the
transactions contemplated hereby;

 
 
b.
Assignee understand that the shares to be issued upon conversion of the Note
have not been, and may not be, registered under the Securities Act of 1933, as
amended (the “Securities Act”) by reason of a specific exemption from the
registration provisions of the Securities Act, the availability of which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of Assignee’s representations as expressed herein or otherwise made
pursuant hereto;

 
 
c.
Assignee has substantial experience in evaluating and investing in securities of
companies similar to the Company and acknowledges that it can protect its own
interests. Assignee has such knowledge and experience in financial and business
matters so it is capable of evaluating the merits and risks of its investment in
the Company. Assignee is an “accredited investor” within the meaning of
Regulation D, Rule 501(a), promulgated by the Securities and Exchange Commission
under the Securities Act;

 
 
d.
Assignee has had an opportunity to receive all information related to the
Company requested by them and to ask questions of and receive answers from the
Company regarding the Company, and its business. Assignee has reviewed the
Company’s periodic reports on file with Securities and Exchange Act filings;

 
 
2

--------------------------------------------------------------------------------

 
 
 
e.
Assignee understands that there is a limited trading market for the shares
issued upon conversion of the Note and that an active market may not develop for
the shares.

 
 
f.
Assignee represents and warrants that it has read the terms of the Note and
agrees to such terms.

 

 
5.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties in respect of the assignments contemplated hereby and there are no
warranties, representations, terms, conditions, or collateral agreements
expressed or implied, statutory or otherwise, other than expressly set forth in
this Agreement. This Agreement expressly supersedes and replaces any and all
prior understandings or agreements between the parties with respect to the
subject matter of this Agreement.

 

 
6.
All Further Acts. Each of the parties hereto will do any and all such acts and
will execute any and all such documents as may reasonably be necessary from time
to time to give full force and effect to the provisions and intent of this
Agreement. The Assignor further agrees that it will, at any time and from time
to time after the date hereof, upon the Assignee’s request, execute, acknowledge
and deliver or cause to be executed and delivered, all further documents or
instruments necessary to effect the transactions contemplated in this Agreement.

 

 
7.
Choice of Law. This Agreement shall be governed by, and construed with, the laws
of the State of New York, without giving effect to the conflict of law
provisions thereof.

 

 
8.
Notices. Notices to Assignee under the Note, shall be to the address set forth
above.

 

 
9.
Headings. The headings and captions contained in this Agreement are for
convenience of reference only and will not in any way affect the meaning or
interpretation of this Agreement.

 

 
10.
Survival. Each party is entitled to rely on the representations and warranties
of the other party and all such representations and warranties will be effective
regardless of any investigation that the party has undertaken of failed to
undertake. The representations and warranties will survive the effective date of
this Agreement and continue in full force and effect until six (6) months after
the effective date of this Agreement.

 

 
11.
No Assignment. No Party may assign any right, benefit or interest in this
Agreement without the written consent of the other party, which consent may not
be unreasonably withheld. This Agreement will inure to the benefit of, and be
binding upon, the Assignors and the Assignee and their respective successors and
assigns.

 

 
12.
Amendment. This Agreement may not be amended except by an instrument in writing
signed by each of the parties.

 
 
3

--------------------------------------------------------------------------------

 
 

 
13.
Counterparts and Electronic Means. This Agreement may be executed in several
counterparts, each of which will be deemed to be an original and all of which
will together constitute one and the same instrument. Delivery of an executed
copy of this Agreement by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery of this Agreement as of the day and year first written
above.

 
 
14.
Conditions. The Assignor acknowledges the Assignee’s participation, in respect
to this Agreement, is on a conditions permitting basis. In the event that the
transaction’s risk profile, market pricing or implied volatility substantially
changes, due diligence concerns, or any other conditions material to the
successful closing of the transaction change, the Assignee reserves the right to
terminate the Agreement at any time before delivering the cash consideration, as
described hereof, to the Assignor.

 
 
15.
Deposit and Clearance. If the Assignee is unable to deposit and clear the shares
of the Company for any reason, the Assignee may return any shares for
cancellation to the transfer agent and (a) cancel the transaction and not make
payments to the Assignor or (b) demand the return of any payments advanced by
the Assignee to the Assignor.

 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 
Assignor:
 
Group 10 Holdings LLC
 
_______________________
Name:
Title:
 
Assignee:
 
Magna Group LLC
 
_______________________
    Joshua Sason, CEO
 
Company:
 
CODESMART HOLDINGS, INC.
 
_______________________
    Ira Shapiro, CEO
 
 
4 

--------------------------------------------------------------------------------